UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2454



STEVEN OWENS,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-02-65)


Submitted:   April 30, 2004                   Decided:   May 25, 2004


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Owens, Appellant Pro Se. Julie C. Dudley, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Steven Owens seeks review of the district court’s order

adopting the magistrate judge’s recommendation to affirm the denial

of Social Security disability income benefits pursuant to 20 C.F.R.

§ 404.1520(f) (2003).      Our review of the record discloses that the

Commissioner’s decision is based upon substantial evidence and is

without reversible error.       Accordingly, we affirm the district

court’s order for the reasons stated by the district court and the

magistrate judge.     See Owens v. Comm’r of Soc. Sec., No. CA-02-65

(W.D. Va. Sept. 23, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -